 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarber-Scotia College, Inc. and Barber-Scotia Profes-sional Association/NEA, Petitioner. Case I-RC-4674September 26, 1979DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a petition filed on March 23, 1979, underSection 9(c) of the National Labor Relations Act, asamended, a hearing was held on April 5, 12, and 18,1979, before Hearing Officer Thomas A. Finger. Fol-lowing the hearing, and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations, Series 8, as amended, the Regional Directorfor Region I I transferred this case to the Board fordecision. Thereafter, the Petitioner filed a brief insupport of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record, the Board finds:I. The Petitioner seeks to represent certain profes-sional employees of Barber-Scotia College, a 4-year,liberal arts, coeducational institution located in Con-cord, North Carolina. The Employer, a private, non-profit school, has historically been related to theUnited Presbyterian Church. It contends that Catho-lic Bishop of Chicago' precludes the Board from as-serting jurisdiction on the ground that the College iscontrolled by the United Presbyterian Church.In Catholic Bishop the Supreme Court held that theAct was not clearly intended "to bring teachers inchurch-operated schools within the jurisdiction of theBoard ....2 Although the case presented "difficultand sensitive questions arising out of the guaranteesof the First Amendment Religion Clauses,"3theCourt declined to resolve those questions "in the ab-sence of a clear expression of Congress' intent" thatparochial school teachers should be covered by theAct.4We do not believe that Catholic Bishop prevents theBoard from asserting jurisdiction herein because, inour judgment, Catholic Bishop applies only to paro-I N.L.R.B. v. Catholic Bishop of Chicago, 440 U.S. 490. 85 LC 11,163(1979).285 LC 11,163 at 20,583.Ibid4 Ibidchial elementary and secondary schools. Further-more, we find that Barber-Scotia College is not achurch-operated school within the meaning of theCatholic Bishop decision.Catholic Bishop involved private religiously ori-ented high schools, whereas the Employer is an insti-tution of higher education. In Tilton v. Richardson5the Supreme Court articulated a fundamental distinc-tion between these two types of schools in determin-ing whether the administration of the Higher Educa-tion Facilities Act of 1963 fostered an excessivegovernment entanglement with religion. The Courtrecognizied that "there are generally significant differ-ences between the religious aspects of church-relatedinstitutions of higher learning and parochial elemen-tary and secondary schools."6This observation wasbased on the Court's findings that college students areless impressionable and less susceptible to religiousindoctrination, that the internal discipline inherent incollege courses minimizes the possibility of sectarianinfluence, and that a high degree of academic free-dom often exists at church-related colleges and uni-versities.7The Court further stated that, "Since reli-gious indoctrination is not a substantial purpose oractivity of these church-related colleges and universi-ties, there is less likelihood than in primary and sec-ondary schools that religion will permeate the area ofsecular education."8The record shows that Barber-Scotia Collegeclosely resembles the institutions on which the Su-preme Court based its general distinction betweenchurch-related colleges and parochial schools. TheCollege, a State-accredited school, is managed by aboard of trustees which, according to the employees'policy handbook, "controls the corporation of theCollege, and is responsible for all of its functions."The Employer relies on the College's charter, consti-tution, and bylaws to support its contention that theCollege is controlled and operated by the Church.However, the record reveals numerous instanceswhere the College is operated in a manner that doesnot conform to its charter and bylaws. For example,the College has not received any operating fundsfrom the Church since June 1977, it holds title to sev-eral pieces of property in its own name, and it hiresfaculty and staff without seeking the Church's ap-proval. Since the evidence shows that the Churchdoes not become actively involved in the internal af-fairs of the College, we find the Employer's argumentunpersuasive.The record reflects that the major aim of Barber-Scotia College is to provide a secular education. The5403 U.S. 672 (1971).6 Id at 685.Id. at 686.8 Id at 687.245 N LR" No. 48406 BARBER-SCOTIA COLLEGECollege does not stress religion or Presbyterian princi-ples in its curriculum. Students are required to takeone of the two religiously oriented courses that areoffered, but both of these courses are surveys of var-ious religions and are not limited to the teaching ofPresbyterian principles. The record does not indicatethat religious doctrine affects the teaching of coursesoffered by the College for credit towards a degree.The College occasionally conducts religious obser-vances, but student attendance is not mandatory. De-cisions concerning the curriculum and course contentare made by the College without the Church's in-volvement.We therefore find that Barber-Scotia College is nota "church-operated school." Rather, it is a college ofthe kind found by the Supreme Court to be primarilyconcerned with providing a secular education, ratherthan with inculcating particular religious values. Con-sequently, we are not confronted with the serious firstamendment difficulties envisioned by the SupremeCourt in Catholic Bishop and we reject the Employer'sargument that the Board's assertion of jurisdictionwould constitute an impermissible entanglement be-tween government and religion.9The gross annual revenue of the College exceeds $1million, and at least $50,000 of that amount was re-ceived from outside the State of North Carolina. Ac-cordingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.2. The Employer disputes the Petitioner's status asa labor organization within the meaning of the Act. Itcontends that the Petitioner is an alter ego of the Na-tional Education Association (NEA) which, accord-ing to the Employer, is barred by a U.S. district courtorder from organizing private sector employees untilreports required by the Labor Management Report-ing and Disclosure Act are filed. Although the NEAprovides the Petitioner with legal and technical assist-ance, the record fails to establish an alter ego relation-ship. The Petitioner was formed to represent employ-ees, it admits employees to membership, and, ifcertified, asserts it intends to bargain with the Em-ployer. We therefore find that the Petitioner is a labororganization within the meaning of the Act whichclaims to represent certain employees of the Em-ployer.'03. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(l) and 2(6) and (7)of the Act.I See also College of Noire Dame, 245 NLRB No. 44, issued this date."o See N. L. R.B. v. Cabot Carbon Company and Cabot Shops, Inc., 360 U.S.203 (1959).4. The Petitioner seeks to represent a unit consist-ing of all full-time teaching faculty, including centerdirectors, and all full-time student personnel staff.The Employer contends that an overall campus unit,excluding part-time employees and supervisors, is ap-propriate. The Employer would exclude center direc-tors on the ground that they are supervisors.The College's curriculum is organized around an"academic center" concept. Each center offerscourses and degrees and is headed by a center direc-tor. The Employer contends that the center directorsdirect the centers' instructional activities and evaluateteachers. The College's policy handbook states thatthe center directors "bear the major responsibility forthe procurement and retention of the faculty." Therecord shows that center directors are appointed andgenerally receive a higher salary than other facultymembers. However, the record is not clear whetherthe center directors' extra pay derives from their posi-tion or their greater experience and advanced de-grees. The center directors carry substantial teachingloads and are paid according to the faculty salaryscale. In addition, they work an extra month duringthe school year performing administrative duties. Thecenter directors are subject to the same personnelpolicies as the faculty, and receive the same fringebenefits and medical and life insurance.Contrary to the policy handbook, the center direc-tors do not play a major role in the College's hiringprocedures. After an application is filed, the centerdirector compiles a file containing information aboutthe applicant. The faculty recruitment committee in-terviews the applicant and votes on the application.The center director's recommendation to the vicepresident for academic affairs reflects the consensusof the committee, not the director's personal opinion.The center directors are also charged with establish-ing course schedules, but do so only after consultingwiih the center's faculty. Center directors, like otherfaculty members, must submit any course proposalsto a curriculum committee. Center directors do notprepare budgets and are not authorized to pledge theCollege's credit.The record fails to show that center directors disci-pline, reprimand, or discharge faculty members, nordo they effectively recommend such action. The evi-dence also fails to support the Employer's contentionthat center directors make effective recommendationsconcerning the retention and promotion of facultymembers. The record shows that the primary respon-sibility of the center directors is teaching. Althoughthey possess some formal authority in coordinatingthe centers' activities, they exercise that authority inconjunction with several committees and the centerfaculty. The testimony of one center director that heserves as "a conduit of information coming from my407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisor, the Academic Vice-President, to memberswithin the centers," best describes the function per-formed by the center directors. We therefore find thatthey are not supervisors within the meaning of theAct and shall, accordingly, include them in the unit.In addition to the full-time faculty, the Petitionerseeks to include the full-time student personnel ser-vices staff on the ground that they are professionals"engaged in supportive and interrelated activitiesclosely associated with the educational process." Theemployee categories sought by the Petitioner consistof the head librarian, cataloger, librarian technician,coordinator of testing and learning skills, coordinatorof international development, interim director of in-stitutional research, assistant director of student af-fairs, director of college union, directors of residencehalls, counselors, and medical staff.The record shows that the head librarian has amaster's degree and holds faculty rank. The recordalso suggests, however, that the head librarian super-vises the cataloger and library technician in that shesets their work schedule, assigns their duties, and re-views their performance. The evidence does not showthat the cataloger and library technician are profes-sionals or that they perform functions closely relatedto teaching. It therefore appears that the head librar-ian supervises nonunit employees. Since the recorddoes not reveal whether the head librarian spendsmore than 50 percent of her time supervising nonunitemployees, we shall permit her to vote subject tochallenge. "I See New York University, 205 NLRB 4 (1973).We shall include the coordinator of testing andlearning skills, the coordinator of the internationaldevelopment program, and the interim director of in-stitutional research as the record shows that the indi-viduals holding these positions are full-time facultymembers who fulfill primarily teaching responsibil-ities. We shall exclude the assistant director of stu-dent affairs, the director of the college student union,the directors of the residence halls, the counselors,and the medical staff because the record fails to estab-lish that they are professional employees within themeaning of Section 2(12) of the Act, that they per-form duties closely related to the typical faculty unit,or that they share a community of interest with thefaculty.We find the following employees of the Employerconstitute an appropriate unit for the purpose of col-lective bargaining with the meaning of Section 9(b) ofthe Act:All full-time teaching faculty, including centerdirectors, the coordinator of testing and learningskills, the coordinator of the international devel-opment program, and the interim director of in-stitutional research employed by the Employerat Barber-Scotia College, Concord, North Caro-lina; excluding the nonprofessional staff, part-time teaching faculty, assistant director of stu-dent affairs, director of college union, directorsof residence halls, medical personnel, counsel-lors, office clerical employees, guards, and super-visors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]408